Citation Nr: 1402221	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-33 506	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to the service-connected post-traumatic headaches.  


ATTORNEY FOR THE BOARD


D. M. Casula, Counsel


INTRODUCTION

The Veteran had active service from January 1985 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied entitlement to service connection for sleep apnea.

In December 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, DC, in order to conduct further evidentiary development, to include providing the Veteran with a VCAA notice letter regarding secondary service connection, and submitting the claims file to the July 2011 VA examiner for an addendum opinion. A review of the record shows that the Veteran was sent such a letter in January 2013, and a VA examination addendum opinion was obtained in January 2013.  The Board concludes that there was substantial compliance with the remand directives of December 2012.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The more probative, competent, and persuasive evidence of record preponderates against a finding that the Veteran's sleep apnea is related to his active military service or to a service-connected disability.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by service, and is not due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in August 2009, October 2009, and January 2013, that fully addressed the notice elements in this matter.  These letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board also notes that in these letters, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  Sanders v. Nicholson, supra.  The Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  Further, the Veteran underwent a VA examination in July 2011, and in January 2013, the VA examiner rendered an addendum opinion.  The Board finds that the VA examination in July 2011 was adequate, coupled with the January 2013 VA examiner's opinion.  These VA examinations included a review of the claims folder and a history obtained from the Veteran, and in July 2011 examination findings were reported.  In January 2013, an opinion was rendered, which was supported in the record.  The examination reports are therefore adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that he has not identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

VA treatment records showed that in June 2009, the Veteran reported chronic, daily headaches, that were worse in the morning.  The impression was that he was at risk for sleep apnea.  In July 2009, the examiner diagnosed headaches - mild, stable, post-traumatic versus sleep apnea.  Thereafter, in July 2009, the Veteran underwent a sleep study and the diagnosis was very severe sleep apnea.  

On a VA examination in July 2011, the examiner opined that the Veteran has a clinical diagnosis of sleep apnea which is at least as likely as not causally related to his service connected post-traumatic headaches.  The rationale provided was that the Veteran's headaches have significantly worsened with the development of sleep apnea.  The examiner referred to a June 2009 VA examiner's finding that the Veteran has daily chronic headaches that are worse in the morning and that the Veteran is at risk for sleep apnea.  The examiner also made statements that appeared to contradict this opinion, noting that the Veteran's sleep apnea was not being aggravated by his service-connected headaches, but rather, the Veteran's headaches were being aggravated by his sleep apnea.

On a VA examination addendum opinion dated in January 2013, the examiner opined that the Veteran's sleep apnea was not at least as likely as not caused or aggravated by his service-connected headaches.  The examiner's rationale was that sleep apnea is not specifically known to be caused by headaches or aggravated by headaches, and that rather, headaches may be caused by or aggravated by sleep apnea, and that airway obstruction, not headaches, causes sleep apnea.  The examiner further noted that sleep apnea causes airway obstruction during sleep, which reduces the amount of oxygen supplied to the brain, and that this hypoxemia caused sleep apnea related headaches.  The examiner reported that no pathophysiological explanation for headaches causing sleep apnea was known. Further, the examiner opined that the Veteran's sleep apnea was not likely caused by or aggravated by his service-connected headaches, but rather, the Veteran's service-connected posttraumatic headaches were much more likely aggravated by the sleep apnea.  According to the examiner, the requested opinion could be provided without resorting to speculation, and that the opinion could be rendered without limitations of knowledge in the medical community at large or those of the particular examiner, as the medical community at large and this particular examiner both concurred that headaches may be caused by sleep apnea, with sleep apnea related airway obstruction leading to hypoxemia and the frequent development of headaches; and that sleep apnea is caused by airway obstruction, not headaches.

IV. Analysis

1. Laws and Regulations

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sleep apnea is not listed under 38 C.F.R. § 3.309(a).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, etiology of sleep apnea, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, supra (lay persons not competent to diagnose cancer).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 



2. Discussion

The Veteran contends that his sleep apnea is related to his service-connected headaches.  

The Board initially notes that the competent medical evidence of record shows that the Veteran does have a current disability of sleep apnea. 

Service treatment records (STRs) show no report of or finding of any sleep problems, sleep disorder, or sleep apnea.  However, STRs do show that the Veteran was involved in a motor vehicle accident in service, and that, as a result, service connection is in effect for post-traumatic headaches.  

What is missing from the record, however, is competent evidence showing that the Veteran's sleep apnea is causally related to service or causally related to a service-connected disability, on either a causation or aggravation basis.  38 C.F.R. §§ 3.303, 3.310.  In that regard, the Board notes that a VA examiner has addressed the etiology of the Veteran's sleep apnea.  Although the VA examiner in July 2011 opined that the Veteran's sleep apnea was at least as likely as not causally related to his service connected post-traumatic headaches, the rationale suggested the opposite - that the Veteran's headaches were aggravated by sleep apnea.  In order to clarify the medical opinion, a VA examination addendum was obtained, and in January 2013, the VA examiner opined that the Veteran's sleep apnea was not at least as likely as not caused or aggravated by his service-connected headaches, and provided supporting (and consistent) rationale.  Because the January 2013 VA examiner's opinion included a review of the Veteran's claims folder and medical history, and supporting rationale was provided for the opinions rendered, the Board finds that the January 2013 VA examiner's opinion is well reasoned and based on an objective, independent review of the relevant evidence and clinical evaluation.  Thus, the January 2013 VA examination report has the proper factual foundation and, therefore, is entitled to significant probative weight - especially in the absence of any opinion to the contrary.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  In conclusion, the more competent, probative, and persuasive evidence of record has clearly shown that while the Veteran's service-connected headaches are aggravated by his sleep apnea, his headaches do not cause, or aggravate, or worsen his sleep apnea. 

The Board recognizes that the Veteran has sincerely contended that his sleep apnea is related to his service-connected headaches.  As noted above, however, although lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation, the Board does not find that the etiology/diagnosis of sleep apnea, especially with respect to secondary service connection, is subject to lay diagnosis.  Jandreau v. Nicholson, supra.  That is to say, the Board finds no basis for concluding that a lay person would be capable of discerning whether current sleep apnea was related to his service-connected headaches in the absence of specialized training, and the Veteran has not established any specialized training for such qualifications. 

In summary, the Board finds that the preponderance of the evidence is therefore against the claim of service connection for sleep apnea on both a direct basis and as secondary to the service-connected headaches.  Consequently, the benefit-of-the-doubt rule does not apply and the claim for service connection for sleep apnea must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for sleep apnea is denied.




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


